UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 5, 2011 JAZZ TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-32832 20-3320580 (Commission File Number) (IRS Employer Identification No.) 4321 Jamboree Road Newport Beach, California 92660 (Address of principal executive offices, including Zip Code) Registrant's telephone number, including area code: (949) 435-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events. On October 5, 2011, Jazz Technologies, Inc. (the “Company”), completed its voluntary early redemption of the entire remaining $35,091,000 principal amount of its 8.00% convertible notes originally due December 31, 2011 (the “Notes”). In accordance with the indenture for the Notes, the remaining Notes were redeemed at a price equal to 100% of the principal amount, plus accrued and unpaid interest on the Notes. The Company financed the redemption through available cash on hand, which enabled the Company to save over $600,000 in interest. Upon completion of this redemption, none of the 8.00% notes due December 31, 2011 remains outstanding, and neither the Company nor its subsidiary, Jazz Semiconductor, Inc., has any notes due before 2015. A copy of a press release announcing the redemption of the Notes is furnished as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. ExhibitNo. Description Press release dated October 10, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, Jazz Technologies, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Jazz Technologies, Inc. Dated: October 10, 2011 By: /s/Susanna H. Bennett Susanna H. Bennett Chief Financial Officer
